—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about November 14, 1995, which denied plaintiff’s motion to vacate a default judgment and to restore the matter to the calendar, unanimously affirmed, without costs.
The failure to serve a summons with the complaint in this matter is a jurisdictional defect requiring dismissal of the action (CPLR 304; cf., CPLR 305 [b]; Siegel, NY Prac § 60, at 75; § 62 [2d ed]). Accordingly, the action was properly dismissed. In light of the foregoing, we do not reach plaintiff’s remaining *27contentions. Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.